Citation Nr: 0311342	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chest pain, claimed 
to be due to undiagnosed illness.

2.  Entitlement to service connection for a low back 
disability, claimed to be due to undiagnosed illness.

3.  Entitlement to service connection for major depression, 
claimed to be due to undiagnosed illness.

4.  Entitlement to service connection for a stomach 
condition, claimed to be due to undiagnosed illness.

5.  Entitlement to service connection for prostatitis, 
claimed to be due to undiagnosed illness.

6.  Entitlement a higher initial rating for headaches, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1984 to 
March 1986, and from April 1990 to June 1991.  He served in 
Southwest Asia from November 1990 to May 1991.  This case 
originally came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In an October 2000 decision, the Board denied service 
connection for chest pain, a low back disability, major 
depression, a stomach condition and prostatitis.  Each 
condition was claimed to be due to undiagnosed illness.  The 
basis of each denial was that the Board found that the 
appellant had not submitted a well-grounded claim for service 
connection.  The Board also dismissed the appellant's claim 
of entitlement to an initial evaluation in excess of 10 
percent for headaches based on a finding that a timely 
substantive appeal had not been submitted.  The appellant 
appealed the case to the United States Court of Appeals for 
Veterans Claims (Court).

An Order of the Court, dated in July 2002, vacated the 
Board's decision as to the five service connection claims in 
light of the enactment of Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002).  That Court Order also reversed the Board's 
dismissal of the increased rating claim and found that the 
appellant had submitted a valid substantive appeal of that 
issue.  The six issues on appeal were remanded for 
readjudication.

The Board notes that the appellant appealed the initial 10 
percent rating that was assigned to the headache disability 
after service connection was granted.  As such, the guidance 
of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

The Court has found that VA has not complied with the duty to 
assist provisions contained in the new law.  In particular, 
the provisions of 38 U.S.C.A. § 5103(a) have not been 
satisfactorily fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).

In addition, since the issuance of the 1999 Statements of the 
Case (SOC) and the issuance of the Board decision in October 
2000, there was submitted additional evidence that appears to 
be relevant to the issues on appeal.  Neither the appellant 
nor his representative has provided a waiver of the initial 
review of that evidence by the RO prior to its submission for 
review to the Board.  Since the additional evidence in 
question is neither duplicative of other evidence nor 
irrelevant, and since a Supplemental Statement of the Case 
(SSOC) pertaining to that evidence has not been issued, this 
evidence must be referred back to the RO.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).

The Board notes that the appellant has been in receipt of 
Social Security Administration (SSA) benefits since 1999, but 
the records associated with the original grant of such 
benefits have not been associated with the claims file.  
Therefore, the medical records from the SSA pertaining to any 
original award of disability benefits and any medical records 
pertaining to any continuing award of benefits should be 
requested and associated with the claims file.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with the January 1999 
SSA ALJ decision, as well as copies of 
all of the medical records upon which any 
decision concerning the appellant's 
entitlement to benefits was based.  All 
of these records are to be associated 
with the claims file. 

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




